DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 12/4/20.  Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over VUONNALA et al. (US 2018/0084434 hereinafter “Vuonnala”) in view of Vargantwar et al. (US 8,355,364).
(network element/CPE controller) [paragraph 21] in a wireless communication system, the method comprising:
receiving position information (current location geo-coordinates) of a subscriber (network element receives current location of measuring device or CPE) [paragraphs 23-25];
identifying service availability (base station/sector with capacity allocated to CPE) for a location indicated by the position information (network element determines base station/sector with capacity allocated to CPE based on current location) [paragraph 25]; and
transmitting recommendation information (antenna tuning angle) related to communication of a device of the subscriber at the location, based on the service availability (network element transmits antenna tuning angle associated with the direction of a selected base station for tuning the antenna angle of the CPE) [paragraphs 39-41].
Vuonnala does not explicitly teach that the service availability for the location indicated by the position information is “based on terrain information of the location, wherein the terrain information comprises at least one of layout information or obstacle information”.  In an analogous prior art reference, Vargantwar teaches that a server (base station) [column 4, lines 51-59] identifies service availability (sector of base station) for a location (physical location of an AT) based on terrain information (topographical data) of the location, wherein the terrain information comprises at least one of layout information (urban/woodland) or obstacle information (structures/mountain) (base station grants access to AT based on topographical data) [column 3, lines 63; column 8, lines 44-67; column 9, lines 1-24; column 2, lines 14-25].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vuonnala to allow the service availability for the location indicated by the position information to be based on terrain information of the location, wherein the terrain information comprises at least one of layout information or obstacle information, as taught by Vargantwar, in order to enhance the system by 
Regarding claim 2, Vuonnala teaches the method of claim 1, wherein the recommendation information comprises at least one of information on installation of the device, information on installation of an antenna connected to the device (angle tuning angle of CPE) [paragraphs 39-41], information on assist equipment for the device, information for purchasing the assist equipment, and information on installation of the assist equipment.
Regarding claim 4, Vuonnala teaches the method of claim 1, wherein receiving the position information of the subscriber comprises receiving information on an environment (location of installation) in which the device is installed [paragraph 38].
Regarding claim 8, Vuonnala teaches an operation method of a terminal (measuring device) in a wireless communication system, the method comprising:
transmitting position information (current location geo-coordinates) of a subscriber (measuring device sends current location to network element) [paragraphs 23-25];
receiving recommendation information (antenna tuning angle) related to communication of a device of the subscriber at a location indicated by the position information (measuring device receives antenna tuning angle associated with the direction of a selected base station for tuning the antenna angle of the CPE) [paragraphs 39-41]; and
displaying the recommendation information (angle is displayed on measuring device) [Figure 4].
Vuonnala does not explicitly teach that the recommendation information is identified, based on terrain information of the location, wherein the terrain information comprises at least one of layout information or obstacle information.  In an analogous prior art reference, Vargantwar teaches that a server (base station) [column 4, lines 51-59] identifies recommendation information (handoff target sector) based on terrain information (topographical data) of a location (physical location of an AT), (urban/woodland) or obstacle information (structures/mountain) [column 3, lines 63; column 8, lines 44-67; column 9, lines 1-24; column 2, lines 14-25; column 9, lines 25-51].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vuonnala to allow the recommendation information to be identified, based on terrain information of the location, wherein the terrain information comprises at least one of layout information or obstacle information, as taught by Vargantwar, in order to enhance the system by allowing service availability to be identified based on topographic data in areas in which the physical topology of the land is not consistent.
Claim 13 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claims 9 and 14 recite similar subject matter as claim 2 and is therefore rejected on the same basis.
Regarding claim 10, Vuonnala teaches the method of claim 8, wherein the recommendation information is displayed via a graphic representing a building corresponding to the location [Figure 4, dot corresponding to current location] and a screen including an installation indicator [Figure 4, arrow indicating direction of installation] of the device or assist equipment for the device in the graphic.
Claim 12 recites similar subject matter as claim 4 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 15, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over VUONNALA et al. (US 2018/0084434 hereinafter “Vuonnala”) in view of Vargantwar et al. (US 8,355,364), as applied to claims 1 and 8, and further in view of Osterloh et al. (US 2015/0036532).
Regarding claim 3, the combination of Vuonnala and Vargantwar teaches wherein the identifying service availability comprises:  selecting at least one base station (base station/sector with capacity allocated to CPE) for the device (network element determines base station/sector with capacity allocated to CPE based on current location) [paragraph 25], but does not explicitly teach that the identifying service availability further comprises:
 identifying at least one indicator for a signal received by the device by performing a simulation in consideration of a physical change experienced by a signal transmitted from the at least one base station by a wireless channel between the at least one base station and the device and an obstacle existing in the wireless channel; and
identifying the service availability, based on the at least one indicator.
In an analogous prior art reference, Osterloh teaches identifying a service availability (network coverage) by identifying at least one indicator (signal strength) for a signal received by a device (signal received by receiving device) by performing a simulation (testing device broadcasts a network coverage message to receiving devices for signal strength measurement) in consideration of a physical change experienced by a signal transmitted from the at least one base station by a wireless channel between the at least one base station and the device and an obstacle existing in the wireless channel (signal strengths of network coverage message indicates a “physical change experienced by a signal” between the testing device and receiving device(s) and a weak or low measurement would indicate an “obstacle existing in the wireless channel”) [paragraphs 42, 46, 55].  Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Vuonnala and Vargantwar to allow the identifying service availability further to further 
Regarding claim 5, the combination of Vuonnala and Vargantwar does not explicitly teach if the service for the location is unavailable, identifying a candidate location for further installation of a base station to provide the service for the location.  In an analogous prior art reference, Osterloh teaches if the service for the location is unavailable (network coverage fails to satisfy the network coverage criterion), identifying a candidate location (particular location where one or more devices of the communication network are located) for further installation of a base station (auxiliary antenna/signal amplifier) to provide the service for the location (testing device may suggest adding an auxiliary antenna, a signal amplifier, or the like at the location of the endpoint device and a particular location where one or more devices of the communication network are located) [paragraph 62].  Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Vuonnala and Vargantwar to allow if the service for the location is unavailable, identifying a candidate location for further installation of a base station to provide the service for the location, as taught by Osterloh, in order to possibly obtain a better network coverage.
Regarding claim 6, Osterloh teaches the method of claim 5, further comprising outputting information on the candidate location (particular location is suggested to the user and is therefore outputted) [paragraph 62].
Claim 15 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 16 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
.

Claims 7, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over VUONNALA et al. (US 2018/0084434 hereinafter “Vuonnala”) in view of Vargantwar et al. (US 8,355,364), as applied to claims 1 and 8, and further in view of KERPEZ et al. (US 2016/0285676 hereinafter “Kerpez”).
Regarding claim 7, combination of Vuonnala and Vargantwar does not explicitly teach identifying a quality level of a service provided for the device; and transmitting information informing the quality level of the service.  In an analogous prior art reference, Kerpez teaches identifying a quality level of a service (QoS data) provided for a device (CPE); and transmitting information informing the quality level of the service (diagnostic and configuration data that includes QoS data of the CPE is transmitted to a management device) [paragraphs 129, 139].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vuonnala and Vargantwar to allow identifying a quality level of a service provided for the device; and transmitting information informing the quality level of the service, as taught by Kerpez, in order to more accurately diagnose, repair or improve the performance of the subscribers device.
Regarding claim 11, Kerpez teaches the method of claim 8, further comprising receiving information informing a quality level of a service provided to the device (diagnostic and configuration data that includes QoS data of the CPE is received by a management device) [paragraphs 129, 139].
Claim 18 recites similar subject matter as claim 7 and is therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NAM T HUYNH/Primary Examiner, Art Unit 2647